DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1 and 6 are objected to because of the following informalities:  each claim recites “user equipments” in the first transmitting step. As equipment is already plural, the ‘s’ should be removed.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the preamble includes an unnecessary recitation of ‘of’ after “group management server”. Examiner believes the preamble should read “A group management server   Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh (US 20180307550 A1), hereafter P1, in view of Nath (US 20110268047 A1), hereafter N1.
Regarding Claim 1, P1 discloses the below limitation:	based on the location-based group creation request, transmitting, to a location management server, user equipments (UEs) list per location request (P1 Par 27 first API call requests first vertical service 106 to provide data, for example location data of end devices 110 (i.e. the first vertical service operates as a location management server));	receiving, from the location management server, UEs list per location response (Par 27 API platform 108 may provide the data (i.e. location data) from the first vertical service 106);
P1 does not disclose the below limitation:	receiving, from a service application server, a location-based group creation request;	based on the UEs list per location response, creating information for a location- based group; and	transmitting, to the service application server, a location-based group creation response.
In the same field of endeavor of providing network-based services, N1 does disclose the below limitation:	receiving, from a service application server, a location-based group creation request (N1 Fig 2. block 202 provision [of group] request; Par 10 group may be created in response to a request from an entity external to the network);	based on the UEs list per location response, creating information for a location- based group (Par 10 membership of a device in a group may be ascertained by geolocation information, for example); and	transmitting, to the service application server, a location-based group creation response (Fig. 2 block 210 provision [of group] accept/deny).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of P1 to include group creation based on device location as taught by N1.  Examiner notes that while P1 does not specifically disclose a service enabler architecture layer (SEAL), the “API Platform 108” disclosed in P1 substantially reads on the instant SEAL service. Par. 76 of the instant Spec reads “SEAL system provisions inter-services communication in SEAL system.” The purpose of the API Platform 108 of P1 is also to facilitate communication between difference vertical services, and it is being used to read on the instant claims for that purpose. The suggestion/motivation to combine would have been to create groups based on their location in the network in order to more easily offer services tailored to that location. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, P1 and N1 disclose the limitations of Claim 1.
P1 further discloses the below limitation:	wherein the group management server interacts with the location management server for inter-service communication (P1 Par 28 cross-vertical service 104 facilitates communication between a first vertical service 106 (i.e. a location management server) and a second vertical service 106 (i.e. group management server)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of providing a SEAL service to include providing inter-service communication between two services, namely a group management service and a location service, as taught by P1.  The suggestion/motivation to do so would have been to facilitate location-aware group creation at the group management server. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, P1 and N1 disclose the limitations of Claim 1.
P1 further discloses the below limitation:	wherein the service application server comprises at least one of a SEAL client, or a vertical application layer (VAL) server (P1 Par 26-28 wherein cross-vertical service 104 is analogous to a SEAL client/vertical application layer (VAL) server in that it facilitates communication between different vertical services 106; see also Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of providing a SEAL service to include a cross-vertical service (i.e. SEAL client or VAL server) as taught by P1.  The suggestion/motivation to do so would have been to facilitate communication between different services that would not normally be able to communicate. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, P1 and N1 disclose the limitations of Claim 2.
P1 further discloses the below limitation:	wherein the group management server interacts with the location management server via a SEAL-X interface (P1 Par 26-28 wherein the interface between the cross vertical service 104 and vertical service(s) can be interpreted as a SEAL-X interface that connects different vertical services; see also Fig. 1A API Platform 108 that interfaces the vertical service(s) 106 and cross-vertical service(s) 104).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of providing a SEAL service to include an interface that links the cross-vertical service to the different services hosted in the network as taught by P1.  The suggestion/motivation to do so would have been to provide an interface for communication between services that would not normally have a way to interface without requiring a change to the services themselves. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, P1 discloses the below limitation:	a memory; a transceiver; and a processor coupled with the memory and the transceiver (P1 Fig. 5 processor 504, main memory 506 and signal generation device 520), wherein the processor is configured to:	based on the location-based group creation request, transmit, to a location management server, user equipments (UEs) list per location request (Par 27 first API call requests first vertical service 106 to provide data, for example location data of end devices 110),	receive, from the location management server, UEs list per location response (Par 27 API platform 108 may provide the data (i.e. location data) from the first vertical service 106),
P1 does not disclose the below limitation:	receive, from a service application server, a location-based group creation request,	based on the UEs list per location response, creating information for a location-based group, and	transmit, to the service application server, a location-based group creation response.
In the same field of endeavor of providing network-based services, N1 does disclose the below limitation:	receive, from a service application server, a location-based group creation request (Fig 2. block 202 provision [of group] request; Par 10 group may be created in response to a request from an entity external to the network),	based on the UEs list per location response, creating information for a location-based group (Par 10 membership of a device in a group may be ascertained by geolocation information, for example), and	transmit, to the service application server, a location-based group creation response (Fig. 2 block 210 provision [of group] accept/deny).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of P1 to include group creation based on device location as taught by N1.  Examiner notes that while P1 does not specifically disclose a service enabler architecture layer (SEAL), the “API Platform 108” disclosed in P1 substantially reads on the instant SEAL service. Par. 76 of the instant Spec reads “SEAL system provisions inter-services communication in SEAL system.” The purpose of the API Platform 108 of P1 is also to facilitate communication between difference vertical services, and it is being used to read on the instant claims for that purpose. The suggestion/motivation to combine would have been to create groups based on their location in the network in order to more easily offer services tailored to that location. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, P1 and N1 disclose the limitations of Claim 6.
P1 further discloses the below limitation:	wherein the group management server interacts with the location management server for inter-service communication (P1 Par 28 cross-vertical service 104 facilitates communication between a first vertical service 106 (i.e. a location management server) and a second vertical service 106 (i.e. group management server)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned group management server providing a SEAL service to include providing inter-service communication between two services, namely a group management service and a location service, as taught by P1.  The suggestion/motivation to do so would have been to facilitate location-aware group creation at the group management server. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, P1 and N1 disclose the limitations of Claim 6.
P1 further discloses the below limitation:	wherein the service application server comprises at least one of a SEAL client, or a vertical application layer (VAL) server (P1 Par 26-28 wherein cross-vertical service 104 is analogous to a vertical application layer (VAL) server in that it facilitates communication between different vertical services 106; see also Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned group management server providing a SEAL service to include a cross-vertical service (i.e. SEAL client or VAL server) as taught by P1.  The suggestion/motivation to do so would have been to facilitate communication between different services that would not normally be able to communicate. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, P1 and N1 disclose the limitations of Claim 7.
P1 further discloses the below limitation:	wherein the group management server interacts with the location management server via a SEAL-X interface (P1 Par 26-28 wherein the interface between the cross vertical service 104 and vertical service(s) can be interpreted as a SEAL-X interface that connects different vertical services; see also Fig. 1A API Platform 108 that interfaces the vertical service(s) 106 and cross-vertical service(s) 104).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned group management server providing a SEAL service to include an interface that links the cross-vertical service to the different services hosted in the network as taught by P1.  The suggestion/motivation to do so would have been to provide an interface for communication between services that would not normally have a way to interface without requiring a change to the services themselves. Therefore, it would have been obvious to combine P1 and N1 to obtain the invention, as specified in the instant claim.

Claim(s) 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over P1 in view of N1 and further in view of Dao (US 20190261260 A1), hereafter D1.
Regarding Claim 2, P1 and N1 disclose the limitations of Claim 1.
P1 and N1 do not disclose the below limitation:	wherein the group management server is integrated with a 5G core network exposure function (NEF) entity.
In the same field of endeavor of providing a group management service, D1 does disclose the below limitation:	wherein the group management server is integrated with a 5G core network exposure function (NEF) entity (D1 Par 65 UE group context is created and stored in the NEF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method of providing a SEAL service to include hosting the group management service at a NEF in a 5G network as taught by D1. The suggestion/motivation to do so would have been to provide the services for group management at an entity specifically tailored to provide services of that type. Therefore, it would have been obvious to combine P1, N1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, P1 and N1 disclose the limitations of Claim 6.
P1 and N1 do not disclose the below limitation:	wherein the group management server is integrated with a 5G core network exposure function (NEF) entity.
In the same field of endeavor of providing a group management service, D1 does disclose the below limitation:	wherein the group management server is integrated with a 5G core network exposure function (NEF) entity (D1 Par 65 UE group context is created and stored in the NEF).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned group management server providing a SEAL service to include hosting the group management service at a NEF in a 5G network as taught by D1. The suggestion/motivation to do so would have been to provide the services for group management at an entity specifically tailored to provide services of that type. Therefore, it would have been obvious to combine P1, N1 and D1 to obtain the invention, as specified in the instant claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Håkansson (US 20190306265 A1) at Par. 24 discloses creating a group of M2M devices based on geographical location, which reads upon the portions of Claims 1 and 6 relating to the group management server. However, cited reference Nath likewise teaches creating a group based on geolocation and so Håkansson was not needed to read upon the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412